DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/17/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of KR10-2019-0072719, filed 6/19/2019. The assignee of record is LINE Plus Corporation. The listed inventor(s) is/are: KIM, Sungwhan; JUNG, Chaewon; LEE, Hyun Jung; CHO, Seo Hyun; JOUNG, Eun Jung.

Response to Arguments
Applicant’s arguments filed 6/17/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-16, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westen et al. (US 20100125580 A1, published 5/20/2010; hereinafter Wes) in view of Imes et al. (US 20140297766 A1, published 10/2/2014; hereinafter Ime), and further in view of Lan (WO 2014206305 A1, published 12/31/2014).
For Claim 1, Wes teaches an automatic chatroom creation (Wes ¶ 0071 automatically populated chat room) method of a computer apparatus comprising at least one processor, the method comprising: 
providing an instant messaging service (Wes Fig. 3 IM Network 301); 
[processing] a chatroom creation condition related to a specific account of the instant messaging service (Wes Fig. 7 703, 704, 705 teaches a process of creation of groups based on tag similarity); 
retrieving at least one account of the instant messaging service that meets the chatroom creation condition (Wes ¶ 0071 when a user logs-in to the IM network, the user joins one or more chat rooms based on the tags automatically and receives notification from other people in these chat rooms that are associated with the same tags); and 
creating a chatroom associated with the specific account joined by the retrieved at least one account (Wes ¶ 0071 teaches allowing a new user to join a chat room that is populated automatically based on the tags such that the new user receives notification from the users in the chat rooms that are associated with the same tags as the new user).
Wes does not explicitly use the term “registering” in the chat room creation process and therefore does not explicitly teach registering a chatroom creation condition; wherein the retrieving the at least one account of the instant messaging service includes searching for accounts of the instant messaging service that meet the chatroom creation condition.
However, Ime teaches registering a chatroom creation condition (Ime ¶ 0028 chat room is automatically set-up when each client registers with external server).
Ime and Wes are analogous art because they are both related to automatic chat room creation techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the chat room set-up techniques of Ime with the system of Wes because the chat room can be used to track what client(s) associated with an environment management system may be available… For example, if a thermostat is disposed at a home site, and a thermostat associated with a vacation site joins the chat room, then the home thermostat understands that the thermostat at the vacation site exists, and is also capable of being communicated with (Ime ¶ 0028).
Wes-Ime does not explicitly teach wherein the retrieving the at least one account of the instant messaging service includes searching for accounts of the instant messaging service that meet the chatroom creation condition.
However, Lan teaches wherein the retrieving the at least one account of the instant messaging service includes searching for accounts of the instant messaging service that meet the chatroom creation condition (Lan ¶ 0059-0060 Furthermore, the user can add one or more other users corresponding to one or more user identifications in the user interface as friend(s). After detecting the adding operation, the apparatus 500 only needs to extract the IM application account based on the in-network application account, and implements message interaction according to a predetermined procedure. [0060] In exemplary embodiments, based on the IM application account corresponding to the in-network IM account of an added friend, the apparatus 500 saves chatting records with the friend into chatting records of the IN application, to associate the chatting records with the IM application account.).
Lan and Wes-Ime are analogous art because they are both related to chat rooms.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the chat extraction techniques of Lan with the system of Wes-Ime to initiate the adding-as-friend processing based on the extracted IM application account (Lan ¶ 0058).
For Claim 2, Wes-Ime-Lan teaches the method of claim 1, wherein creating the chatroom is automatic (Wes ¶ 0071 chat room populated automatically and also please see at lease Ime ¶ 0028 chat room automatically set up, thank you).
For Claim 3, Wes-Ime-Lan teaches the method of claim 1, wherein the specific account comprises an official account of the instant messaging service, and the chatroom creation condition is set in association with the official account (Wes Fig. 8 801 teaches identity of users having sets of tags, ¶ 0070 teaches identities provided through accounts, and ¶ 0071 teaches chat room populated automatically based on tags).
For Claim 4, Wes-Ime-Lan teaches the method of claim 1, wherein the specific account comprises an account corresponding to a service connected with the instant messaging service (Wes Fig. 7 701, 702 teaches IM network), and the chatroom creation condition is set by the computer apparatus in association with the connected service (Wes Fig. 7 702, 703, 704, 705 teaches a process of transmitting tags to groups within an IM network and creating groups based on similarity of tags).
For Claim 6, Wes-Ime-Lan teaches the method of claim 1, wherein the chatroom creation condition is associated with at least one of location information received from terminals associated with the accounts of the instant messaging service, at least a portion of user profiles corresponding to the accounts of the instant messaging service (Wes Fig. 7 use of tags associated with identity of users (profiles) incorporated into the process of creating groups. Examiner notes that only one of the 3 listed claim elements is required by the claims. For purposes of compact prosecution examiner notes the following appear to be relevant to the other two claim elements- Wes ¶ 0070 regarding location and Wes Fig. 5A regarding number of users), and a number of users to join the chatroom.
For Claim 7, Wes-Ime-Lan teaches the method of claim 1, further comprising: registering a chatroom join condition of at least a portion of the accounts of the instant messaging service (Wes Fig. 5A & Fig. 8 shows groups being set based on tag similarities and differences and IM accounts/users are joined into a automatically created chat room upon log-in. Fig. 5A shows portion of accounts, Fig. 8 also makes this clear at 807), wherein the retrieving comprises retrieving the at least one account that meets all of the chatroom creation condition and the chatroom join condition (In Wes a tag is used to create the chat rooms and then tags are also used to determine which users go to which chat rooms, therefore all of the creation condition for a chatroom and all of the join condition for joining a chat room are met by the automatic process as described in Wes, please see at least Wes ¶ 0071 and Figures, thank you).
For Claim 8, Wes-Ime-Lan teaches the method of claim 7, wherein the registering of the chatroom join condition includes registering a condition allowing a corresponding account to join the chatroom for accounts that register the specific account as a friend (Wes FIG. 5A illustrates a data structure that may underline a user interface having buddy groups organized based on tags and FIG. 7 is a flowchart of a method to automatically organize buddy groups based on tags. Therefore Wes shows ability to allow a corresponding account to join the chatroom for account that are friends to the specific account, Wes doesn’t use the phrase “registering” but Ime ¶ 0028 teaches registration within the chat room set-up. Therefore when looking at the proposed combination Wes-Ime as a whole the proposed combination would yield a system capable of wherein the registering of the chatroom join condition includes registering a condition allowing a corresponding account to join the chatroom for accounts that register the specific account as a friend).
For Claim 10, Wes-Ime teaches the non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform the method of claim 1 (Wes Fig. 1).
For Claim 11, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, Wes-Ime teaches the computer apparatus of claim 11, further comprising memory configured to provide the at least one processor with the computer-readable instructions (Wes Fig. 1).

Claims 5, 9, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wes-Ime-Lan as applied to claim 1 above, and further in view of Montet et al. (US 20030220972 A1, published 11/27/2003; hereinafter Mon).
For Claim 5, Wes-Ime-Lan teaches the method of claim 1, Wes-Ime does not explicitly teach wherein the creating of the chatroom comprises creating the chatroom by automatically inviting the retrieved at least one account through a bot corresponding to the specific account. 
However, Mon teaches wherein the creating of the chatroom comprises creating the chatroom by automatically inviting the retrieved at least one account through a bot corresponding to the specific account (Mon ¶ 0033 UnivBot 18 sends room information and requests-to-join to the appropriate ChatBots 36).
Mon and Wes-Ime-Lan are analogous art because they are both related to chat rooms.
to seamlessly provide chat room translation support (Mon ¶ 0029).
For Claim 9, Wes-Ime-Lan teaches the method of claim 7, Wes-Ime-Lan does not explicitly teach wherein the registering of the chatroom join condition includes registering a condition for allowing a corresponding account to join the chatroom to be automatically created in association with the specific account with respect to at least one of the accounts joined a specific chatroom, in response to the specific account being invited to the specific chatroom.
However, Mon teaches wherein the registering of the chatroom join condition includes registering a condition for allowing a corresponding account to join the chatroom to be automatically created in association with the specific account with respect to at least one of the accounts joined a specific chatroom, in response to the specific account being invited to the specific chatroom (Please see passage from Mon below with emphasis added on underlined sections, thank you:
[0030] In step 1, Bob and Amy join together in a chat room (i.e., room R1). Bob invites the UnivBot 18 to join the same chat room (i.e. room R1). This invitation is carried out on a visible IM channel by means of the connection 24 between the clients 32 with the UnivBot 18. The UnivBot 18 automatically accepts the invitation and joins the chat room.
[0031] In step 2, The UnivBot 18 starts a private IM discussion (i.e., outside the chat room R1) with each user (i.e., Bob and Amy) in order to determine the users' languages for that room. This communication is likewise carried out on a visible IM channel by means of the connection 24 between the clients 32 with the UnivBot 18. For example, the UnivBot 18 may make this determination through a conventional menu system. Alternatively, the UnivBot 18 may query for each supported language (e.g., "Do you wish to speak English?") or may rely on identifying whatever language that the user employs.
[0032] In step 3, the UnivBot 18 stores users' language and determines which ChatBots 36 are needed for the chat room. In this case the UnivBot 18 recorded that Amy speaks French, that Bob speaks English, and that the chat room is R1.
[0033] In step 4, The UnivBot 18 sends room information and requests-to-join to the appropriate ChatBots 36 (i.e., ChatBot No. 1--French-to-English--for Amy's speech and ChatBot No. 2--English-to-French--for Bob's speech). This communication is carried out on a hidden IM channel by means of the connection 26 between the UnivBot 18 and the ChatBots 36. As is conventionally known by those skilled in the art, a hidden IM channel uses the IM communication protocol to communicate between two parties so that the communication is hidden from others in the chat room. By contrast visible IM channels including the chat room channel are visible to all users in the chat room.
[0034] In step 5, ChatBot No. 1 and ChatBot No. 2 each automatically accept their respective requests-to-join the chat room, enter the chat room and begin message translations on the chat channel. Communications on the chat channel shown in FIG. 2 are managed by the server 34. The server 34 connects to the IM clients 32 (i.e., Amy and Bob), the IM ChatBots 36, and the UnivBot 18. In this way the Amy and Bob receive and send messages, ChatBot No. 1 and ChatBot No. 2 receive messages and send translation messages, and the UnivBot 18 receives feedback and sends commands.).
Mon and Wes-Ime-Lan are analogous art because they are both related to chat rooms.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the chat room invitation techniques of Mon with the system of Wes-Ime to seamlessly provide chat room translation support (Mon ¶ 0029).
For Claim 17, the claim is substantially similar to claim 9 and therefore is rejected for the same reasoning set forth above. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wes-Ime-Lan as applied to claim 11 above, and further in view of Annett (US 20190028844 A1, published 1/24/2019; hereinafter Ann).
For Claim 19, Wes-Ime teaches the computer apparatus of claim 11, Wes-Ime does not explicitly teach wherein the chatroom creation condition is associated with at least one of location information 
However, Ann teaches wherein the chatroom creation condition is associated with at least one of location information received from terminals associated with accounts of the instant messaging service or a number of users to join the chatroom (Ann Table 1 Yobongo- Yobongo is an app that serendipitously connects nearby strangers in chatroom-like environments. When you open the application, you are automatically dropped in a chat room-based on your GPS location- where you can start chatting with others.).
Ann and Wes-Ime are analogous art because they are both related to chat rooms.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the chat room location techniques of Ann with the system of Wes-Ime to connect nearby strangers in chatroom-like environments (Ann ¶ 0008).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wes-Ime-Lan as applied to claim 1 above, and further in view of Bamford et al. (US 20150074085 A1, published 5/12/2015; hereinafter Bam).
For Claim 20, Wes-Ime-Lan teaches the method of claim 1, Wes-Ime-Lan does not explicitly teach wherein searching for accounts includes a primary search and a secondary search, the primary search including a search of the accounts that meet the chatroom creation condition, and the secondary search including a search of the accounts retrieved in the primary search.
However, Bam teaches wherein searching for accounts includes a primary search and a secondary search, the primary search including a search of the accounts that meet the chatroom creation condition, and the secondary search including a search of the accounts retrieved in the primary search (Bam 0044-0047 one or more secondary terms that are correlated to the one or more search terms within documents identified in the primary search result or previously associated (e.g., bookmarked) with the search query and execute a secondary search query including the secondary terms in response to receiving input indicating interest in a particular document identified in the primary search results).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the search techniques of Bam with the system of Wes-Ime-Ann to provide an associative search process that innovatively utilizes artifacts created during conventional search engine processing to identify secondary terms within documents that may be related to terms specified within the primary search query (Bam ¶ 0007).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20140324825 A1, ¶ 0003 Secondary search terms that include synonyms and antonyms of the primary search terms are determined as substitutes for the primary search terms, wherein the secondary search terms are related to the primary search terms and are searched in the retrieved search history in follow-up searches that are immediately subsequent to searches of the primary search terms at a frequency that is less than a specified threshold of frequency. A primary set of search results is generated in response to searching network resources for the primary search terms, a secondary set of search results is generated in response to searching the network resources for the secondary search terms, and a set of peripheral knowledge article results is generated by searching knowledge article resources for background information on the primary search terms or the secondary search terms. The respective sets of the primary, secondary and peripheral knowledge article search results are displayed to the user in different, respective tabbed sheets that are nested on top of one another in a web-based interface dashboard.
ii. US 20100299348 A1, [0020] In an embodiment, a user is provided the ability to retrieve desired entity instances of interest satisfying conditions based on combination of a (selected) primary entity and a related secondary entity by sending a single user/search request. A single user/search request implies that the user first specifies all the desired conditions/criteria for the primary/secondary entities and then only a search of the data items (entity instances) in the database is conducted. The user interface may accordingly be further simplified.
[0044] Such a restriction may not be desirable in certain scenarios, for example, when entity types are required to be searched based on attributes other than those in the pre-defined set. As an illustration, a user desiring to find contacts (primary entity) having a gold account (secondary entity) and having raised at least one email service request (another secondary entity) cannot use the search interfaces of FIGS. 2A and 2B to find the desired instances of "Contacts".

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446